
      
        DEPARTMENT OF TRANSPORTATION
        Federal Motor Carrier Safety Administration
        49 CFR Chapter III, Subchapter B
        [Docket No. FMCSA-2018-0037]
        RIN 2126-AC17
        Safe Integration of Automated Driving Systems-Equipped Commercial Motor Vehicles; Correction
        
          AGENCY:
          Federal Motor Carrier Safety Administration (FMCSA), DOT.
        
        
          ACTION:
          Advance notice of proposed rulemaking (ANPRM); correction.
        
        
          SUMMARY:

          FMCSA is correcting an advanced notice of proposed rulemaking (NPRM) that published in the Federal Register on May 28, 2019. The document requests public comment about Federal Motor Carrier Safety Regulations (FMCSRs) that may need to be amended, revised, or eliminated to facilitate the safe introduction of automated driving systems (ADS) equipped commercial motor vehicles (CMVs) onto our Nation's roadways. The ANPRM contained an erroneous date for closure of the comment period.
        
        
          DATES:
          The comments due date for the ANPRM published on May 28, 2019 (84 FR 24449), is corrected as of May 28, 2019. Comments on the ANPRM must be received on or before July 29, 2019.
        
        
          ADDRESSES:
          You may submit comments identified by Docket Number FMCSA-2018-0037 using any of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments.
          • Mail: Docket Management Facility, U.S. Department of Transportation, 1200 New Jersey Avenue SE, West Building, Ground Floor, Room W12-140, Washington, DC 20590-0001.
          • Hand Delivery or Courier: West Building, Ground Floor, Room W12-140, 1200 New Jersey Avenue SE, Washington, DC, between 9 a.m. and 5 p.m. ET, Monday through Friday, except Federal holidays.
          • Fax: 202-493-2251.
          
          • Submissions Containing Confidential Business Information (CBI): Mr. Brian Dahlin, Chief, Regulatory Evaluation Division, 1200 New Jersey Avenue SE, Washington, DC 20590.

          To avoid duplication, please use only one of these methods. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for instructions on submitting comments, including collection of information comments for the Office of Information and Regulatory Affairs, OMB.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michael Huntley, Division Chief, Vehicle and Roadside Operations, Office of Carrier, Driver, and Vehicle Safety, MC-PSV, Federal Motor Carrier Safety Administration, 1200 New Jersey Avenue SE, Washington, DC 20590-0001 by telephone at (202) 366-9209 or by email, michael.huntley@dot.gov. If you have questions on viewing or submitting material to the docket, contact Docket Services, telephone (202) 366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In FR Doc. 2019-11038 appearing on page 24449 in the Federal Register of Tuesday, May 28, 2019, in the first column, the DATES section is corrected to read as follows:
        
          DATES: Comments on this document must be received on or before July 29, 2019.
        
          Issued on: May 28, 2019.
          Larry W. Minor,
          Associate Administrator for Policy.
        
      
      [FR Doc. 2019-11387 Filed 5-28-19; 4:15 pm]
      BILLING CODE 4910-EX-P
    
  